Citation Nr: 1403719	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-20 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, for the period prior to August 14, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, for the period from August 14, 2006 to September 11, 2006.  

3.  Entitlement to an increased rating for a lumbar spine disability, rated as 40 percent disabling based on orthopedic manifestations, 20 percent disabling based on neurological manifestations affecting the right lower extremity, and 20 percent disabling based on neurological manifestations affecting the left lower extremity, for the period from September 12, 2006, to April 4, 2011.

4.  Entitlement to a disability rating in excess of 100 percent for a lumbar spine disability for the period from April 5, 2011, to August 31, 2011.  

5.  Entitlement to an increased rating for a lumbar spine disability, rated as 40 percent disabling based on orthopedic manifestations, 20 percent disabling based on neurological manifestations affecting the right lower extremity, and 20 percent disabling based on neurological manifestations affecting the left lower extremity, for the period since September 1, 2011.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By a January 2011 rating decision, the RO increased the disability rating for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability from 20 to 40 percent disabling, effective August 14, 2006, and awarded separate 20 percent ratings for neurological manifestations affecting the right and left lower extremities, effective September 12, 2006.   

A September 2011 rating decision granted a temporary total evaluation of 100 percent under the provisions of 38 C.F.R. § 4.30, effective April 5, 2011, through August 31, 2011, for surgical or other treatment necessitating convalescence for the Veteran's service-connected lumbar spine disability.  The RO assigned a 20 percent rating thereafter, effective September 1, 2011.  As supplemental statements of the case issued in August and September 2012 address the Veteran's entitlement to a rating in excess of 40 percent (and disregard the assignment of a 20 percent rating in the September 2011 rating decision), the Board concludes that the assignment of a 20 percent rating effective September 1, 2011, in the September 2011 rating decision was an administrative error.  As such, the Board concludes that the ratings currently assigned for the Veteran's lumbar spine disability are accurately reflected as captioned above, and the Board will not further address the assignment of a 20 percent rating, effective September 1, 2011.

Finally, an April 2012 rating decision granted service connection for arachnoiditis, as secondary to the lumbar spine disability, and assigned a 10 percent disability rating.      

Although the above rating decisions granted higher ratings for portions of the appeal period, these increases are only a partial grant of the benefit sought.  As the Veteran has indicated continued disagreement with the ratings assigned for his lumbar spine disability and he has not been granted the maximum benefit allowed, the increased rating claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in September 2009 and November 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to August 14, 2006, the Veteran's lumbar spine disability was manifested by forward flexion to 60 degrees with a combined range of motion of the thoracolumbar spine of at least 170 degrees, but without evidence of ankylosis and no incapacitating episodes of at least four weeks, but less than six weeks, in the past 12 months.

2.  Prior to August 14, 2006, the Veteran's lumbar spine disability was manifested by neurological manifestations affecting the left lower extremity (but not the right) which approximated no more than mild incomplete paralysis of the left sciatic nerve.

3.  Since August 14, 2006, the Veteran's lumbar spine disability has been manifested by pain and by forward flexion to 40 degrees, but without evidence of ankylosis or doctor-prescribed bed rest last more than 6 months in the last 12-month period.

4.  Since August 14, 2006, the Veteran's lumbar spine disability has been manifested by neurological manifestations affecting the left and right lower extremities which approximate moderate incomplete paralysis of the left sciatic nerve, but no more.

5.  On April 5, 2011, the Veteran underwent a hemilaminectomy with fusion from L5 to S1.  For the period from April 5, 2011, to August 31, 2011, the Veteran was in receipt of a 100 percent total disability rating based upon surgical treatment requiring convalescence. 

6.  Prior to December 2, 2011, the Veteran failed to meet the schedular requirements for TDIU, and he remained in pay status with his employer.  

7.  The evidence of record supports a finding that the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment since January 7, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability were not met prior to August 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2013).

2.  The criteria for separate 10 percent rating for neurological manifestations of the lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have been met for the period prior to August 14, 2006.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2013).

3.  The criteria for a rating in excess of 40 percent for the orthopedic manifestations of the lumbar spine disability have not been met since August 14, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DC 5237, 5242, 5243 (2013).

4.  The criteria for separate 20 percent ratings (but no higher) for neurological manifestations of the lumbar spine disability (moderate incomplete paralysis of the left and right sciatic nerves) have been met since August 14, 2006.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2013).

5.  The 100 percent rating in effect from April 5, 2011, to August 31, 2011 is the maximum rating possible under all potentially applicable rating criteria; the Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a.

6.  The criteria for TDIU have been met since January 7, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected lumbar spine disability, as the ratings currently assigned do not adequately compensate him for the symptoms associated with his disability.  In particular, he contends that pain and limitation of motion associated with his service-connected lumbar spine disability have prevented him from being able to work since April 2011, when he underwent surgery for his service-connected back disability. 

As noted in the Introduction above, an April 2012 rating decision granted service connection for arachnoiditis, secondary to the lumbar spine disability.  Arachnoiditis is an "inflammation of the [spinal] arachnoidea, with root and spinal cord symptoms similar to those caused by pressure from a tumor."  Dorland's Illustrated Medical Dictionary 112 (28th ed. 1994).

Given that the medical complexity of distinguishing the degree of disability attributable to the neurologic manifestations (radiculopathy) associated with the service-connected lumbar spine disability from those associated with the arachnoiditis is not within the province of the Board, and the medical professionals qualified to opine on such matters on balance have determined that all present manifestations may be linked to the in-service injury, the Board will evaluate all neurological manifestations currently present as disability associated with the service-connected disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 174   (1991) (holding that the Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).

Duties to Notify and Assist

VA must notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Specifically, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, VA's duty to notify was satisfied by way of a letter sent to the Veteran in February 2006, prior to the adjudication of the claim in May 2006, and in additional letters sent to the Veteran in June 2006 and January 2010.  The letters fully addressed all three notice elements and informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, in addressing VA's duty to assist, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained all pertinent treatment records identified by the Veteran.  All available service treatment records are associated with the record.  VA treatment records are associated with the claims folder in addition to private treatment records as identified by the Veteran.  While the Veteran has indicated he submitted an application for Social Security Administration (SSA) disability benefits, the Board has found the evidence of record sufficient to support a grant of TDIU; therefore, a remand to obtain the underlying medical evidence in support of the disability application in not necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009 (holding that only those records that are relevant to the claim must be obtained).

The RO afforded the Veteran VA examinations in 2006, 2010, and 2011 in order to obtain medical evidence regarding the nature and severity of the service-connected lumbar spine disability.  The examinations were adequate, as the evaluations were performed by medical professionals based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The VA examination findings are accurate and fully descriptive and address the rating criteria in the rating schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran reported in a December 2006 statement that he was wearing a "Si-Loc support" during the 2006 examination, and as such, the nature of his disability was not accurately reflected by the examination findings.  For this reason, he requested another examination.  The examiner's report indicates only that the Veteran did not use any assistive devices "to walk."  As the findings in the 2006 examination are similar to those reflected in contemporaneous records, the Board finds that the Veteran's use of Si-Loc support during the examination did not result in a distortion of his level of disability.  Therefore, the Board finds the April 2006 examination adequate for rating purposes.

Next, a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the 2009 and 2011 remand orders have been sufficiently met.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The orthopedic manifestations of the Veteran's service-connected lumbar spine disability have been evaluated under the diagnostic criteria of DC 5243.  38 C.F.R. § 4.71a , DC 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).  Diagnostic Codes 5237, 5241, and 5242, which respectively pertain to lumbosacral strain, spinal fusion, and degenerative arthritis of the spine, are also applicable.  38 C.F.R. § 4.71a , DCs 5237, 5241, and 5242.  Those diagnostic codes are also rated under the General Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for an increased rating in this case.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2013).  Degenerative arthritis of the spine is evaluated under DC 5003.  38 C.F.R. § 4.71a , DC 5242.  Diagnostic Code 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Regardless, the Veteran is already in receipt of at least a 20 percent rating for the entirety of the appeal period, and thus neither DC 5003 nor 5242 may serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a , DC 5003, 5242. 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spondylolisthesis or segmental instability (DC 5239), or ankylosing spondylitis. Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the Spine provides in this case for a maximum rating of 40 percent in the absence of ankylosis.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2013).  The Veteran has been in receipt of a 40 percent disability rating since August 14, 2006.  As such, the General Rating Formula for Diseases and Injuries of the Spine may not serve as a basis for an increased rating for the period since August 14, 2006, because ankylosis is not shown.  The question remains, however, whether the General Rating Formula for Diseases and Injuries of the Spine may provide for a rating in excess of 20 percent for the period prior to August 14, 2006.

In this regard, the General Rating Formula for Diseases and Injuries of the Spine provides for a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A maximum (in this case) 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less.  Id.

The Veteran submitted the current claim seeking an increased disability rating in February 2006.  In VA treatment records he reported a history of chronic low back pain with radiation down both the right and left thighs, to include down to the left knee in a December 2005 physical therapy evaluation.  Following physical therapy, he reported some relief to the radicular pain (January 2006), though he was issued a TENS unit in the same month.  He also reported throughout that he was employed.

In April 2006 the Veteran was afforded a VA examination of the spine.  The examiner reviewed the claims file and history was taken.  The Veteran described experiencing pain over the low back area and radiating down the left hip; he estimated its intensity at four out of ten and described the nature of the pain as sharp and constant.  The Veteran associated the pain with fatigability.  There were no constitutional complaints related to bladder or bowel dysfunction.  The pain limited the Veteran's gardening at his home and he reported he had missed approximately 10 days of work in the previous 12 months.  He described flare-ups (pain as high as 8 or 9) as daily and lasting about an hour because of standing or fixed positions.   

The VA examiner observed the Veteran was ambulatory with a normal gait, a normal posture, and noted that he did not use any assistive devices to walk.  There were no spasms and no tenderness to palpation of the lumbar spine.  Straight leg raise test was negative.  The motor and sensory examinations were each five out of five.  Range of motion testing was measured as 60 degrees flexion upon initial testing and upon repetition; 30 degrees extension upon initial testing and upon repetition; 30 degrees right and left lateral bending upon initial testing, though to 20 degrees upon repetition, and 30 degrees right and left lateral rotation upon initial testing, though also to 20 degrees upon repetition.  The examiner found no pain, weakness, fatigue or instability after the repetition of the movement.  An X-ray study taken in December 2005 was read to show degenerative changes at L5-S1.  The examiner assessed status post lumbar discectomy, chronic osteoarthritis of the lumbar spine, and chronic lumbar strain.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.  The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in April 2006, fall at most within the requirements for a 20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Limitation of flexion of the lumbar spine to 30 degrees or less and ankylosis are not shown.  38 C.F.R. § 4.71a, DC 5237.  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating for the orthopedic manifestations of the Veteran's lumbar spine disability for the period prior to August 14, 2006. 

Accordingly, the Board turns to the question of whether the Veteran is entitled to rating in excess of 20 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

On VA examination in April 2006, the Veteran reported that he had missed 10 days of work in the past 12 months but did not report having been prescribed bed rest on any of those days.  The record otherwise does not demonstrate that the veteran was prescribed bed rest by a physician during the period prior to August 14, 2006.  Accordingly, he is not entitled to a rating higher than 20 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, the Veteran's April 2006 VA examination shows forward flexion to 60 degrees flexion upon initial testing and upon repetition; 30 degrees extension upon initial testing and upon repetition; 30 degrees right and left lateral bending upon initial testing, though to 20 degrees upon repetition, and 30 degrees right and left lateral rotation upon initial testing, though also to 20 degrees upon repetition, which warrants a rating of 20 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, forward flexion of the thoracolumbar spine to 30 degrees or less, are not shown. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

VA treatment records dated prior to August 14, 2006, show complaints of pain, numbness, and tingling radiating into the left lower extremity but not the right.  He reported an improvement in pain with physical therapy and use of his prescribed TENS unit.  Reflexes and strength testing were normal.

On VA examination in April 2006, the Veteran described experiencing pain that radiated to his left hip.  Physical examination revealed no evidence of muscle spasm, weakness, or tenderness.  He had a normal gait, coordination, sensation, and position sense.  He had 5/5 motor strength of both lower extremities.  Sensation was intact.  Straight leg raising was negative.  There were no constitutional complaints related with bladder or bowel dysfunction.

Based upon the above, the evidence in this case shows that prior to August 14, 2006, the Veteran had neurological manifestations related to his low back disability that affected the left lower extremity but not the right.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  The complaints of radiating pain, numbness, and tingling are indicative of mild incomplete paralysis of that nerve.  As the findings were present in only the left lower extremity, a separate 10 percent rating is warranted only for the left lower extremity, for the period prior to August 14, 2006.

The next higher rating would require moderate incomplete paralysis.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etc., that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The findings are entirely sensory.  As such, the record does not support a finding that, prior to August 14, 2006, the neurological manifestations affecting the left lower extremity were more than mild.

Turning next to the period since August 14, 2006, the Board again notes that the General Rating Formula for Diseases and Injuries of the Spine may not serve as a basis for an increased rating (higher than 40 percent) for the period since August 14, 2006, because ankylosis is not shown.  As such, the Board turns to the question of whether the Veteran is entitled to rating in excess of 40 percent based upon the diagnostic criteria pertaining to IDS.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a , DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

On August 13, 2006 the Veteran sought treatment in the VA emergency room for an episode of "excruciating" back pain, following his action at home of picking up a vacuum cleaner.  He denied any incontinence to urine or stools.  The pain was located in the midline.  

In a September 12, 2006, primary care evaluation, the Veteran reported experiencing chronic back pain that radiated into the right buttock.  He also reported he experienced a burning sensation in both feet.  An October 2006 MRI study found a minimal bulge at L3-L4, central and right paracentral L4-5 disc protusion, and minimal bulge L5-S1.  In January 2007 he reported that he continued to experience a burning sensation in the shins and top of his feet, with an onset of four months prior, when he injured his back.  The clinician assessed neuropathic pain and prescribed gabatentin.  After a neurosurgery consultation for the burning dysthesia, the clinician opined that surgery was not an option.  

During a February 2007 neurology consultation, he reported continued burning dysesthesia and a hot and cold sensation along the lateral shins, in addition to chronic low back pain.  Daily activities exacerbated the symptoms, though inactivity would relieve them.  The clinician noted during the motor examination that muscle tone and bulk was within normal limits and strength tested five out of five for all extremities.  However, the clinician assessed hypothesia localized to the left shin, more so than the right shin with light palpation.  Temperature differentiation was impaired, as well.  Reflexes were assessed as two out of five, bilaterally, with mute plantars, bilaterally.  The gait remained normal.  The clinician assessed bilateral dysesthesia, most likely attributed to the recent back injury.  

An April 2007 pain management consultation report indicated the Veteran reported experiencing burning in both feet, though mainly the left leg, with pain into the right buttock, and worsened back pain since the August 2006 injury.  The pain was described as dull, heavy, and associated with pressure that was made worse with lifting, sitting, standing, bending, and walking.  Pain was relieved by lying down.  He also reported pain in the rectum.  Muscle strength remained five out of five for all extremities and the gait was normal.  The clinician noted the range of motion for flexion of the spine was "limited," though the degrees were not provided.  The Veteran again reported being employed.  The clinician's assessment included an opinion attributing the burning dysphasia as likely secondary to low B12.

In April 2008 the Veteran underwent an EDX (electrodiagnostic testing) study of the lower extremities.  The clinician assessed evidence of old, chronic lumbar radiculopathy affecting the bilateral lower extremities mainly in an L5-S1 distribution, though there was no evidence of peripheral neuropathy.       

In June 2008 and July 2008 the Veteran underwent treatment by a chiropractor.  He reported to the clinician in June 2008 that while on vacation, he was pain free.  In July 2008 he reported that the pain would "come and go," though bending over at work would cause back pain, and that he experienced pain after five minutes.  In a February 2009 podiatry evaluation for his ankle, the Veteran was described as an active fisherman and hunter who worked at the post office.

In February 2010 the Veteran submitted Department of Labor forms that requested FMLA (Family Medical Leave Act) authorized leave from his employment for three work days, from February 1 through February 3, 2010.  A private physician indicated the Veteran experienced chronic low back pain with intermittent flare-ups and that he was "incapacitated" once every one to two months for approximately three to seven days.  This Department of Labor form also provided the definition for "incapacity" for the purposes of FMLA as being an "inability to work, attend school, or perform other regular daily activities due to a serious health condition, treatment therefor, or recovery therefrom."     

The Veteran also reported in February 2010 that following the August 2006 injury, he had remained in bed and had not gone to work for four (4) weeks, spanning August to September 2006.  He submitted his employer's leave schedule which indicated he was deemed on unscheduled sick leave during those four weeks.  

A private February 2010 MRI study of the lumbar spine found mild to moderate degenerative disc disease at L5-S1 with secondary endplate degenerative changes.  The disc was bulging posteriorly at that level, but was not causing stenosis.  There was also mild facet and disc disease at L4-L5 without stenosis or impingement.  Private treatment records also dated in February 2010 assessed the Veteran with lumbago and included his reports of pain that radiated down the right leg and sciatica down both legs.  

In May 2010 the Veteran was afforded a VA spine examination.  The examiner indicated the claims file was reviewed, as were VA medical records.  The examiner summarized the Veteran's history, which included the August 2006 injury and referred to the February 2010 FMLA form as well as that form's summary of the Veteran's "incapacity."  The Veteran reported experiencing fatigue, decreased motion, stiffness and weakness and lumbar pain.  The pain was dull, moderate, constant, and daily.  Sharp pain radiated down both legs.  The Veteran reported flare-ups of severe pain every three to four months that had duration of four days.  The pain was alleviated with rest, medication, the TENS unit, and ice.  The Veteran estimated he could walk a quarter to half mile and though he did some gardening, household chores and hunting and fishing, he had given up bowling and golf because of his back.  He did not do extended walking or hiking, heavy lifting, or prolonged driving.    

Upon objective examination, the examiner found normal posture and normal gait.  While there was no spasm or guarding, there was pain with motion from left to right.  Active range of motion was measured to 40 degrees flexion (pain at 40), 0 to 15 degrees extension, left lateral flexion to 25 degrees (pain at 25); left lateral rotation to 25 degrees (pain at 25), right lateral flexion to 25 degrees (pain at 25), and right lateral rotation to 20 degrees (pain at 20).  There was evidence of pain on motion and following repetitive motion, though no additional limitations after three repetitions of range of motion.  The examiner found incapacitating episodes due to IVDS.  The Veteran remained employed full time, repairing equipment; the examiner noted he had lost nine days in the previous 12 months, with six days due to his back and one to two days for his appointments.  

The Veteran was also afforded a VA peripheral nerves examination in May 2010, for which the claims file and medical records were reviewed.  The onset for the nerve condition was 2006.  The Veteran experienced a burning sensation in the bottoms of both feet and lateral sides of the calves.  The calf symptoms have remained, though the symptoms fluctuated in severity, occur every day, and lasted about an hour.  These symptoms were not relieved by any particular thing.  The examiner assessed the symptoms as dysesthesias.   Upon objective examination, the motor examination of the lower extremities resulted in a five out of five.  The sensory functions of the lower extremities were normal to vibration, but decreased to light touch.  The abnormality was located on the lateral aspect of the calves, affecting the sciatic nerve.  There was no muscle atrophy noted; no function of any joint was affected and gait and balance remained normal.  The examiner assessed mild to moderate lumbar radiculopathy.  There was neuralgia, though paralysis and neuritis were absent.  

In April 2011 the Veteran underwent private lumbar fusion surgery, a redo laminectomy and posterior lateral pedicle screw fusion from L5-S1.  The private physician noted the Veteran had had some epidural steroid therapy but that ceased to be effective.  He was then experiencing intractable mechanical back pain that only improved with rest.  The pain went into the posterior thighs.  The Veteran denied any numbness, weakness, bowel or bladder symptoms.  The Veteran's private physician initially cleared him to return to work after July 5, 2011, when his physician recommended light duty (four to five hours a day).  The forms submitted by the Veteran indicated his physician recommended light duty through September 12, 2011.  

A private physician (Dr. C, who was not the physician who performed the April 2011 surgery) provided a summary dated October 2011 of the Veteran's previous two years of private treatment.  The summary concluded noting both that in August 2011 and September 2011 the appropriate forms were completed to request light duty at the Veteran's workplace and that the Veteran's "medical conditions" were chronic, not improving, and that because of the complaints of pain, difficulty functioning and performing his job functions, the physician opined he was unable to perform any job functions. 

In December 2011 the Veteran underwent an additional VA spine examination.  The examiner assessed paralysis of the sciatic nerve and intervertebral disc syndrome (IVDS).  The examiner also noted the same private physician's assessments and the Veteran's report that while he had been cleared to work five hours a day after July 5th, he had found that very difficult and by the date of this examination, had filed for a disability retirement, as his duties as a mechanic required bending and stooping.  

The Veteran reported that he experienced flare-ups daily and that he sat is a recliner most of the time, seven hours a day, though he got up every hour.  Walking increased the pain.  Range of motion testing demonstrated forward flexion to 50 degrees with objective evidence of painful motion at 50 degrees; extension was measured to 15 degrees, with objective evidence of painful motion at 15; right lateral flexion was measured to 20 degrees, again with painful motion evidenced at 20 degrees; left lateral flexion was measured to 20 degrees, with painful motion objectively evidenced at 20; right lateral rotation was measured to 25 degrees, with painful motion evidenced at 25 degrees; and left lateral rotation was measured to 20 degrees, with painful motion evidenced at 20 degrees.  The Veteran was not able to accomplish the third repetition due to severe pain.  The examiner found the Veteran did have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and functional loss.  There was no muscle atrophy, the radiculopathy was moderate.  The examiner assessed IVDS, though the total duration of all incapacitating episodes was found to be at least one week but less than two weeks in the previous 12 months.  The Veteran's gait remained normal and he did not use a cane, walker or back brace for the examination.  The examiner concluded that the Veteran could not work due to back pain.  His duties were as a mechanic for postal equipment and following the April 2011 surgery he was never full able to go back to work.  The Veteran reported taking oxycodone two to three times a day.  

The Veteran submitted from his employer, the Post Office, a Notice of Personnel Action that indicated his last day in pay status was January 6, 2012.  The Social Security Administration approved disability benefits beginning in April 2012.  The U.S. Office of Personnel Management found him to be disabled from his position as a maintenance mechanic due to degenerative disc and joint disease of the lumbar spine (L5-S1) with myelopathy, disc herniation, and chronic lumbar radiculopathy, status-post redo laminectomy and fusion, lumbar spondylosis, intractable back pain and arachnoiditis in a letter dated in March 2012.        

Although the record reflects a worsening of the Veteran's lumbar spine disability as a result of the injury he sustained in August 2006, there is no evidence demonstrating that at any time after August 2006 he experienced incapacitating episodes having a total duration of at least six weeks during a 12-month period.  As such, he is not entitled to a rating higher than 40 percent pursuant to the criteria for IDS.

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, the Veteran's May 2010 VA examination shows forward flexion to 40 degrees flexion (pain at 40), 0 to 15 degrees extension, left lateral flexion to 25 degrees (pain at 25); left lateral rotation to 25 degrees (pain at 25), right lateral flexion to 25 degrees (pain at 25), and right lateral rotation to 20 degrees (pain at 20).  There was evidence of pain on motion and following repetitive motion, though no additional limitations after three repetitions of range of motion.  The December 2011 VA examination showed forward flexion to 50 degrees with objective evidence of painful motion at 50 degrees; extension was measured to 15 degrees, with objective evidence of painful motion at 15; right lateral flexion was measured to 20 degrees, again with painful motion evidenced at 20 degrees; left lateral flexion was measured to 20 degrees, with painful motion objectively evidenced at 20; right lateral rotation was measured to 25 degrees, with painful motion evidenced at 25 degrees; and left lateral rotation was measured to 20 degrees, with painful motion evidenced at 20 degrees.  The Veteran was not able to accomplish the third repetition due to severe pain.  The examiner found the Veteran did have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and functional loss.  These ranges of motion warrant a rating of 20 percent under the general rating formula but no higher.  The requirements for a higher rating under the general rating formula, forward flexion of the thoracolumbar spine to 30 degrees or less, are not shown.

Turning next to neurologic manifestations, VA treatment records dated since August 14, 2006, show complaints of pain, numbness, and tingling radiating into the both lower extremities.    Reflexes were decreased although muscle strength remained five out of five for all extremities and his gait was observed to be normal.  

On VA examination in both May 2010 and December 2011, motor examination of the lower extremities resulted in a five out of five.  The sensory functions of the lower extremities were normal to vibration, but decreased to light touch.  There was no muscle atrophy noted.  The examiners assessed moderate lumbar radiculopathy.  The Veteran denied any weakness, bowel or bladder symptoms.

Based upon the above, the evidence in this case shows that since August 14, 2006, the Veteran has had neurological manifestations related to his low back disability that affect both the left and right lower extremities.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  The complaints of radiating pain, numbness, and tingling, and findings of decreased sensation are indicative of moderate incomplete paralysis of that nerve.  As the findings have been present in each lower extremity since August 14, 2006, separate 20 percent ratings are warranted for the left and right lower extremities, for the period since August 14, 2006.

The next higher rating would require moderately severe incomplete paralysis.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etc., that would warrant a higher rating or demonstrate more than a moderately severe degree of incomplete paralysis of the sciatic nerves.  The findings are entirely sensory.  As such, the record does not support a finding that, since August 14, 2006, the neurological manifestations affecting the right and left lower extremities have been more than moderate.

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is adequate.  The Schedule provides for higher ratings for Veteran's back disability, but findings do not support ratings in excess of 20 percent for the orthopedic manifestations and 10 percent for the neurological manifestations affecting the left lower extremity,  prior to August 14, 2006, or more than 40 percent for the orthopedic manifestations and separate 20 percent ratings for the neurologic manifestations affecting the right and left lower extremities for the period since August 14, 2006.  In addition, it has not been shown that the service-connected back disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  For these reasons, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that during the pendency of this claim, the Veteran's lumbar spine disability has not warranted ratings higher than 20 percent for the orthopedic manifestations and 10 percent for the neurological manifestations affecting the left lower extremity, for the period prior to August 14, 2006, or more than 40 percent for the orthopedic manifestations and separate 20 percent ratings for the neurologic manifestations affecting the right and left lower extremities for the period since August 14, 2006.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of 'one 60 percent disability' or 'one 40 percent disability,' the following will be considered as one disability:  (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the instant case, as a result of the decision above granting the Veteran separate 20 percent ratings for the neurological manifestations of his lumbar spine disability affecting the right and left lower extremities since August 14, 2006, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since August 14, 2006.  

As the Veteran has met the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a) since August 14, 2006, the Board's inquiry turns to whether he has been able to secure or follow a substantially gainful occupation since that time. Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Here, the record reflects that the Veteran remained employed full-time throughout the majority of the appeal period.  However, he underwent back surgery in April 2011, and after several months of recuperation returned to work in September 2011.  On VA examination in December 2011, he stated that he stopped working in October 2011 as a result of back pain.  The record otherwise reflects that he remained in pay status until January 6, 2012.  He has not worked since January 7, 2012, as a result of his service-connected back disability.

Resolving any remaining doubt in favor of the Veteran, the Board finds that although the Veteran reported to work only sporadically after his April 5, 2011, back surgery, because he remained on pay status until January 6, 2012, and he has not asserted that the income he earned until January 7, 2012, amounted to only marginal employment, the criteria for a TDIU are not factually ascertainable until January 7, 2012, the day after his "last paid day."  Since January 7, 2012, the Veteran has been unable to secure or follow a substantially gainful occupation as a 


result of his service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b).  Entitlement to TDIU is therefore granted as of January 7, 2012. 


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of the Veteran's lumbar spine disability is denied, for the period prior to August 14, 2006. 

A separate 10 percent rating for the neurologic manifestations of the Veteran's lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) is granted, for the period prior to August 14, 2006.

A rating in excess of 40 percent for the orthopedic manifestations of the Veteran's lumbar spine disability is denied, for the period since August 14, 2006. 

Separate 20 percent ratings, but no higher, for the neurologic manifestations of the Veteran's lumbar spine disability (moderate incomplete paralysis of the left and right sciatic nerves) are granted, since August 14, 2006.

TDIU is granted for the period since January 7, 2012.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


